12 So. 3d 1274 (2009)
Derrick L. GRACE, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D09-0144.
District Court of Appeal of Florida, First District.
July 13, 2009.
*1275 Derrick L. Grace, pro se, Appellant.
Kathleen Von Hoene, General Counsel, and Beverly Brewster, Assistant General Counsel, Florida Department of Corrections, for Appellee.
PER CURIAM.
Derrick Grace seeks review of a final order dismissing his petition for writ of habeas corpus in which he challenged the calculation of his sentence by the Department of Corrections. We grant appellee's motion to dismiss the proceeding as moot. Because official records indicate that Mr. Grace was released from prison during the pendency of this proceeding, the proceeding is moot. See Phillips v. McDonough, 962 So. 2d 375 (Fla. 1st DCA 2007).
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.